IN THE SUPREME COURT OF THE STATE OF NEVADA


                IN THE MATTER OF DISCIPLINE OF                          No. 70149
                FRANK PHELAN, BAR NO. 10716.

                                                                                   FILE
                                                                                   MAY 1 1 2016

                                                                               4
                                                                                ick •     K. .4
                                                                                              1 INDEMAV



                                                                               •   -"F EPA
                                                                                          tek          I
                                                                                                ' iMm 2"1"5"



                    ORDER DECLINING TO IMPOSE TEMPORARY SUSPENSI
                              This is a petition under SCR 111 concerning attorney Frank
                Phelan, based on a conviction for trespassing, a misdemeanor in violation
                of NRS 207.200(1). Phelan self-reported the conviction to the State Bar as
                required by SCR 111(2). Because the conviction is not for a "serious
                crime" as defined in SCR 111(6), temporary suspension and referral for
                disciplinary proceedings are not mandatory. SCR 111(7), (8). Having
                considered the petition and supporting documentation, we conclude that
                Phelan's offense is a minor one that does not warrant the imposition of a
                temporary suspension or referral to a disciplinary board at this time.           See

                SCR 111(9).
                              It is so ORDERED.



                                                                   J.
                                         Hardesty



                Saitta                                    Pickering



SUPREME COURT
         OF
      NEVADA


(131 1947A                                                                              l uo - 14789
                   cc: C. Stanley Hunterton, Bar Counsel, State Bar of Nevada
                         Phelan Law Firm, LLC
                         Kimberly K. Farmer, Executive Director, State Bar of Nevada




SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 1947A    ten




                                                                                       0.7";